Title: Abigail Adams to John Adams, 2 January 1779
From: Adams, Abigail
To: Adams, John



My Dearest Friend

Janry. 2 1779


You have directed me to draw Bills upon you for what Money I want, and add, that if my Bills are scrupled, to get them indorsed. I thank you sir, but I have no occasion for an indorser. My credit will last here; till it fails upon the other side of the water, I should find no difficulty in selling many more Bills than you would chuse to pay. I have had various applications to me for Bills, but not a single six pence can I get of substantial coin. That is kept up as choise as the life Blood; if our currency was two weeks together upon the same footing, I should not so much regard receiving it for Bills. Merchants do not care to buy small Bills, and if I draw for more than I have immediate use for, it sinks in my hands.
Remittances made in goods, provided it could be done with any safety, will fetch hard Money, or may be parted with as occasion requires. Every article either of Merchandise or provision has been rising for this Month. I had occasion for a Sum of Money to discharge my last years accounts and to provide some family stores, which has obliged me to draw a Bill upon you in favour of Mr. Blodget who is in the Alliance, to the amount of a 100 pounds which added to the Bill I drew in favour of Smith and Codman amounts to 2 hundred pounds Lawfull Money.
I hope you will not think me extravagant, I could account for the expenditure of every shilling to your satisfaction; I will give you one instance of prices here. Yesterday I gave 12 pounds Lawfull Money for one pound of Bohea tea and 14 pounds of ordinary brown sugar. Our crops were so cut of by the drought, and distroyed by the Storm, that 23 Bushels of corn is the sum total of my last years crop. Not a single Barrel of cider was made upon the Farm. I do not exaggerate when I say that 100 and hundreds of families have not a mouth full of Bread to eat. Grain is not to be had at any rate in this State and the Embargoes of other States, has hitherto prevented any supplies.
My determination was, that the Bills I had already drawn should answer all the purposes of the last year; but last Night Mr. Williams the Bearer of this Letter, and your former pupil, applied to me for a Bill in his favour, but I declined, as I had lately made so large a Draught, and had paper sufficent for all my present Demands. He then offerd me ten guineas if I would draw a Bill for them. As I knew I should be no loser by having hard money in my Hands I consented to draw for that, and have accordingly given him a Bill. Both my unkle and Genll. Warren had been trying a month for me, but not a shining morsal could they procure for me, nor will they give near so much in paper as dollors sell for, which I think a very great hardship. If on any occasion I should be offerd gold and silver for Bills I shall venture to draw, but will not exceed 2 hundred Lawfull Money yearly if I can posibly avoid it—and if I should receive the articles you say you have orderd for me, I may not perhaps have occasion for near that Sum. I have given to Mr. Williams a List of articles nearly the same which I have sent to you and if you give him leave, he will purchase and convey them to me, he has also promised to take perticular care to convey any Letters you may wish to send from time to time. The publick packet in which Capt. Ayers went to France arrived at Cape Ann, and was in the most voilent Storm ever known here, drove ashore, happily no one perish’d. Capt. Ober who I find now commands her, has not got to Boston yet. I expect Letters by him—what shall I attribute it to if I have not? My dissapointment will be great, yet should their be a paper addressed to me, and enclosed should I find what may properly be termd a Letter, my agreable dissapointment will be great indeed. Surely I have been the most unfortunate person in the world, to loose every Letter you have wrote me since your absence, and to receive only a few lines at various times wrote in the greatest haste, containing only the state of your Health, perhaps making mention of your Son and Servant and then concluding abruptly yours.
I determine very soon to coppy and adopt the very concise method of my Friend—and as I wish to do every thing agreable to him, send him Billits containing not more than a dozen lines at the utmost Especially as paper has grown so dear, which will afford some coulour of an excuse to his most affectionate

Portia


PS Mr. Williams goes in the vessel calld the 3 Friends. I wrote Letters by her a month ago and supposed she was gone. My Love to my Son he will find letters for him on board the same vessel.

